People v Duvivier (2015 NY Slip Op 02702)





People v Duvivier


2015 NY Slip Op 02702


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Friedman, J.P., Renwick, Moskowitz, Richter, Clark, JJ.


14673 1903N/11

[*1] The People of the State of New York, Respondent,
vIslime Duvivier, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brian R. Pouliot of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 23, 2013, convicting defendant, upon his plea of guilty, of conspiracy in the second and fourth degrees and criminal possession of a controlled substance in the second degree, and sentencing him to an aggregate term of three years, unanimously affirmed.
Defendant's challenges to the factual portion of his plea allocution and to the court's discussion of defendant's rights under Boykin v Alabama (395 US 238 [1969]) are unpreserved, and they do not come within the narrow exception to the preservation requirement (see People v Tyrell, 22 NY3d 359, 364 [2013]; People v Peque, 22 NY3d 168, 182 [2013]). We decline to review these claims in the interest of justice.
As an alternate holding, we find no basis for reversal. The plea was knowing, intelligent and voluntary. Viewing the plea proceeding as a whole, we find that defendant's factual recitations did not cast significant doubt on his guilt (see People v Toxey, 86 NY2d 725 [1995]). We also find that the court sufficiently advised defendant of the rights he was giving up by pleading guilty (see Tyrell, 22 NY3d at 365; People v Harris, 61 NY2d 9, 16 [1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK